Citation Nr: 1822689	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spinal stenosis with degenerative disc disease.  

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 31, 2017.  


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and H.R.

ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2018, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to a compensable rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Prior to October 31, 2017, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; multilevel lumbar disc bulge, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Prior to October 31, 2017, his combined rating was 70 percent.  

2.  Prior to October 31, 2017, the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  

3.  In a January 2018 letter, the Veteran informed the Board that he was withdrawing his claim for entitlement to service connection for cervical spinal stenosis with degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The criteria for a finding of a TDIU, prior to October 31, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).

2.  The criteria for withdrawal by the appellant of the claim of entitlement to service connection for cervical spinal stenosis with degenerative disc disease have been met.  38 U.S.C. §§ 7105(b) and (d) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  TDIU 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In a February 2018 rating decision, the RO granted the Veteran's claim for entitlement to a TDIU, effective October 31, 2017.  As this was not a complete grant of the benefits sought, the matter is still on appeal, particularly entitlement to a TDIU, prior to October 31, 2017.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; multilevel lumbar bulge, rated as 40 percent disabling; radiculopathy, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His total combined rating is 70 percent, effective October 13, 2010.  

There is evidence that the Veteran has been unemployable due to his service-connected disabilities since 2011.  His highest level of education is high school with some college credit.  He has previous work experience as a real estate broker, director of purchasing for a boat company and as a captain on a yacht.  

In October 2010, the Veteran filed an increased rating claim for his bilateral hearing loss and back disabilities.  In a February 2012 correspondence, he claimed that his service-connected disabilities prevented him from working.  

VA treatment records indicate that the Veteran has experienced significant back pain since at least 2007.  

The Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Supporting documentation indicates that the Veteran has difficulty maintaining personal needs and grooming and has low motivation to do things due to pain and frustration.  He reports attending physical therapy to try and help with back problems but still experiences throbbing, stiffness and radiating back pain.  

At a December 2010 VA spine examination, the Veteran reported that he stopped working 4 years prior due to his low back pain.  A December 2010 VA audiological examination report indicates that the Veteran's bilateral hearing loss causes significant effects on the Veteran's occupation, which include poor social interactions due to hearing difficulty.  

A July 2013 PTSD VA examination report indicates that the Veteran suffers from symptoms of irritability; social withdrawal; insomnia; poor concentration; and passive suicidal thoughts.  The Veteran reported that he ended his romantic relationship due to his irritability, nightmares and emotional isolative thoughts.  He endorsed symptoms of depressed mood; suspiciousness; chronic sleep impairment; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  

An October 2017 private vocational employability assessment indicates that the Veteran is unemployable due to his service-connected disabilities.  The report is based on a review of the Veteran's claim folder and a telephone interview. 

Based on the foregoing, the Board finds that the Veteran's service-connected back disabilities have prevented him from engaging in labor intensive as well as sedentary positions.  His service-connected PTSD causes him to not be able to work in stressful environments, which potentially could be any work environment.  His PTSD also causes difficulty sleeping which results him being irritable and unable to interact with others.  His service-connected back prevents him from being able to sit, stand or walk unassisted without constant pain.  His hearing loss limits him from hearing clearly, especially in crowded areas or with background noise.  The Veteran testified at the January 2008 Board hearing that his misunderstanding due to his impaired hearing caused thousands of dollars of damage to a boat he was captaining.  The Board credits the VA examination reports which indicate the Veteran's limitations due to his service-connected disabilities.  The Board further credits the Veteran's own testimony regarding his inability to work due to his service-connected disabilities.  Most significantly, the October 2017 vocational employability assessment opined that the Veteran is unemployable based on the information that was already in the claims folder.  The question of unemployability is a legal one and therefore the Board's decision is based on the Veteran's limitations versus a conclusory statement regarding unemployability.  

Based on the foregoing, the Board finds that the Veteran's disability picture establishes that due to his service-connected disabilities, he was unable to obtain or retain substantially gainful employment prior to October 31, 2017.   

III.  Withdrawal

In a January 2018 correspondence, the Veteran, through his representative, indicated that he wished to withdraw his claim for entitlement to service connection for cervical spinal stenosis with degenerative disc disease.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

The claim for entitlement to service connection for cervical spinal stenosis with degenerative disc disease is dismissed.

Entitlement to a TDIU, prior to October 31, 2017, is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

At the January 2018 Board hearing, the Veteran testified that his bilateral hearing loss disability has worsened since his December 2010 VA examination.  Specifically, the Veteran testified that he finds it difficult to participate in conversation; he is not able to hear someone talking in a crowded room or over the telephone.  He also testified that it affects his ability to work due to his frequent misunderstanding directions. Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his scar.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner should also indicate the impairment that results from the service-connected hearing loss in terms of occupational functioning and daily activities.  The electronic claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


